DETAILED ACTION
This office action is in response to communication filed on 12/01/2021. Claims 8 and 18 have been amended. Claims 9, 10, 19 and 20 have been canceled. Claims 1-8, 11-18 are pending on this application.

Allowable Subject Matter
Claims 1-8, 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts Sugimoto U.S. patent No. 7,928,885 and Jeong et al. Pub. No. 2007/0280330.
Fig. 3 of Sugimoto discloses 3 semiconductor integrated circuit, comprising: an amplifier circuit (1) including a first output node (+ output node of amplifier 1) and a second output node (- output node of amplifier 1), the first output node  (+ output node of amplifier 1) arranged to output a first signal (VoutP) in a differential signal (Voutp, Voutn), the second output node (- output node of amplifier 1)  arranged to output a second signal (Voutn) in the differential signal ; a correction circuit (6) configured to correct a first reference voltage (VREF1) and a second reference (VREF2) voltage according to the temperature information (Col. 1 lines 38-42) ; and a comparator (CMP 2, 7) including a first input node (Voup input node of CMP2 and CMP7) to which the first signal line (signal line VoutP) is electrically connected; a second input node (Voun input node of CMP2 and CMP7) to which the second signal line signal line VoutP) is electrically connected; a third input node (VRE1 input node of CMP 2) to which the corrected first reference voltage (VREF1) is input; and a fourth input node (VRE1 input node of CMP 7) to which the corrected 4813-3142-8040.1Atty. Dkt. No. 114124-0396second reference voltage(VREF2)  is input.  
Fig. 1 of Jeong et al. discloses a semiconductor integrated circuit (90), comprising: a reference voltage generator (Thermal sensor); a first DA converter (20); and a voltage information generation circuit (30) configured to: generate a first control code (UP-DN output code of 70) with respect to the 
 	With respect to claim 1, in addition to other elements in the claim, prior arts considered individual or combination does not teach a first generation circuit including a first end and a second end, the first end connected to the first output node of the amplifier circuit via a first signal line, the second end connected to the second output node of the amplifier circuit via a second signal line forming a differential pair with the first signal line, the first generation circuit configured to generate a common mode voltage of the differential signal; a second generation circuit configured to generate temperature information corresponding to a characteristic of the amplifier circuit related to an ambient temperature according to the common mode voltage; a correction circuit configured to correct a first reference voltage and a second reference voltage according to the temperature information.
With respect to claim 8, in addition to other elements in the claim, prior art considered individual or combination does not teach: a second DA converter; and -4- 4827-9384-9084.1Atty. Dkt. No. 114124-0396 a temperature information generation circuit configured to: generate a third control code with respect to the second DA converter according to a common mode voltage of a differential signal outputted from the amplifier circuit and an output voltage of the second DA converter obtained at a third timing, generate a fourth control code with respect to the second DA converter according to the common mode voltage and the output voltage of the second DA converter obtained at a fourth timing, and generate temperature information 
With respect to claim 18, in addition to other elements in the claim, prior art considered individual or combination does not teach:  a second DA converter; and a temperature information generation circuit configured to: -7- 4827-9384-9084.1Atty. Dkt. No. 114124-0396 generate a third control code with respect to the second DA converter according to a common mode voltage of a differential signal outputted from the amplifier circuit and an output voltage of the second DA converter obtained at a third timing, generate a fourth control code with respect to the second DA converter according to the common mode voltage and the output voltage of the second DA converter obtained at a fourth timing, and generate temperature information corresponding to a characteristic of the amplifier circuit related to an ambient temperature according to the third control code, the fourth control code, and the voltage information. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

12/03/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845